NO. 12-11-00052-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
IN RE:                                                            §                      
 
KYLE EDWIN BARNHILL,                                    §                      ORIGINAL
PROCEEDING
 
RELATOR                                                     §                      



MEMORANDUM
OPINION
PER
CURIAM
            Kyle
Edwin Barnhill has petitioned this court for mandamus relief.  He asserts that
he filed a motion to transfer venue in a termination case, that the motion was
uncontested, and that the trial court failed to perform its mandatory duty to
grant the motion and transfer the case.  We deny the petition.
            Mandamus
issues only when the mandamus record establishes (1) a clear abuse of
discretion or the violation of a duty imposed by law and (2) the absence of a
clear and adequate remedy at law.  See In re Columbia Med. Ctr. of Las
Colinas, Subsidiary, L.P., 290 S.W.3d 204, 207 (Tex. 2009) (orig.
proceeding).  It is the relator’s burden to provide a sufficient record to
establish the right to mandamus relief.  Walker v. Packer, 827
S.W.2d 833, 837 (Tex. 1992) (orig. proceeding); see also Tex. R. App. P. 52.7.
            Barnhill
has not provided any documents supporting his mandamus petition.  Therefore, he
has failed to demonstrate he is entitled to mandamus relief.  Accordingly,
Barnhill’s petition for writ of mandamus is denied.  All pending
motions are overruled as moot.
Opinion delivered April 20, 2011.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
(PUBLISH)